Case 5:20-cv-05038-PKH Document 22                   Filed 10/06/20 Page 1 of 3 PageID #: 179




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

BRIGID LEWIS, et al., Individually and
on behalf of all others similarly situated,                                          PLAINTIFFS

v.                                     No. 5:20-CV-05038

SHINE SOLAR, LLC, et al.                                                          DEFENDANTS

                                     OPINION AND ORDER

       Before the Court is Plaintiffs’ motion (Doc. 19) for leave to file a first amended complaint.

Defendants filed a response (Doc. 20) in opposition. Also pending is a motion (Doc. 21) to extend

deadlines. The motion for leave to amend will be denied. The motion to extend deadlines will be

granted, and an amended final scheduling order will be entered separately.

       This is a conditionally-certified FLSA collective action. Plaintiffs and putative members

of the collective action are former or current project coordinators who worked for Defendants and

who allege that they were misclassified as salaried employees and did not receive overtime

compensation for weekly hours worked in excess of forty. The proposed amended complaint

(Doc. 19-1) would add two additional named Plaintiffs who cannot be members of the collective

action because they were not employed as project coordinators, but who allege that Defendants

also misclassified them as salaried employees.

       Federal Rule of Civil Procedure 15 controls amendment of pleadings. If a timely motion

to amend a complaint is filed, “the court should freely give leave when justice so requires.” Fed.

R. Civ. P. 15(a)(2). The Court may deny a motion to amend on the basis of “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, futility of amendment, etc.” Foman v. Davis, 371 U.S. 178, 182 (1962).

                                                 1
Case 5:20-cv-05038-PKH Document 22                     Filed 10/06/20 Page 2 of 3 PageID #: 180




        Leave to amend will be denied here because there has been no showing that the proposed

Plaintiffs may be joined in this action. Amendment would either be futile or would result in a

situation similar enough to futility to justify denial on that basis. The proposed Plaintiffs cannot

opt in to the collective action as conditionally certified, they are not parties required to be joined

under Rule 19, and there has been no showing that they may be permissively joined under Rule

20(a)(1) or are otherwise similarly situated for FLSA purposes. The response in opposition states

that the proposed Plaintiffs are classified under different exemptions from the named Plaintiffs and

collective action members, and also from one another. There is no indication that any common

question of law or fact exists between the proposed Plaintiffs and named Plaintiffs, and any FLSA

claim each proposed Plaintiff has appears to arise out of a different transaction, occurrence, or

series of transactions or occurrences from those transactions or occurrences affecting each named

Plaintiff and member of the collective action.

        Federal Rule of Civil Procedure 6 controls extensions of time, allowing the Court to extend

deadlines “for good cause.” Fed. R. Civ. P. 6(b)(1). The Court conditionally certified a collective

action on August 18, 2020. Because the opt-in period for the collective action ends after the close

of discovery and the deadline for motions, the present scheduling order denies the parties adequate

time to conduct discovery relevant to any similarly situated Plaintiffs who join the collective

action. As a result, it also denies the parties an opportunity to fully and fairly present any dispostive

motions, and denies Defendants an opportunity to move for decertification of the collective action

if evidence obtained during discovery provides a justifiable basis for Defendants to do so. Good

cause exists to extend deadlines in the scheduling order.

        IT IS THEREFORE ORDERED that the motion for leave to amend (Doc. 19) is DENIED.

        IT IS FURTHER ORDERED that the motion to extend (Doc. 21) is GRANTED. An



                                                   2
Case 5:20-cv-05038-PKH Document 22                Filed 10/06/20 Page 3 of 3 PageID #: 181




amended scheduling order will be entered separately.

       IT IS SO ORDERED this 6th day of October, 2020.


                                                          /s/P. K. Holmes, ΙΙΙ
                                                          P.K. HOLMES, III
                                                          U.S. DISTRICT JUDGE




                                              3
